Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         07-OCT-2019
                                                         02:45 PM



                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

  OFFICE OF THE PUBLIC DEFENDER, STATE OF HAWAI#I, Petitioner,

                                 vs.

THE HONORABLE PETER T. CAHILL, Circuit Court Judge of the Second
          Circuit, State of Hawai#i, Respondent Judge,

                                 and

   STATE OF HAWAI#I and WILLIAM ANDERSON-LANGLEY, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                   (CASE NO. 2CPC-XX-XXXXXXX(2))

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Office of the Public

Defender’s petition for writ of mandamus, filed on October 3,

2019, the documents attached thereto and submitted in support

thereof, and the record, it appears that, based on the

information submitted to the court, petitioner fails to

demonstrate a clear and indisputable right to the requested

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear
and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, October 7, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2